19‐163‐cv (L)
dʹAmico Dry d.a.c v. Sonic Finance Inc., et al


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ʺSUMMARY ORDERʺ). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 18th day of February, two thousand twenty.

PRESENT:            DENNIS JACOBS,
                    DENNY CHIN,
                    JOSEPH F. BIANCO,
                                         Circuit Judges.
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

DʹAMICO DRY D.A.C.,
                                        Plaintiff‐Appellee,

DʹAMICO DRY LIMITED,
                                        Plaintiff,

                              ‐v‐                                                  19‐163‐cv
                                                                                   19‐1472‐cv
SONIC FINANCE INC., MIRAGE FINANCE INC.,
HANDY FINANCE INC., PASHA FINANCE INC.,
MOVIDA FINANCE INC., ELEMENT FINANCE
INC., CALDERA MARINE CO. LTD., ADALIA
MARINE CO. LTD., SEASATIN NAVIGATION
INC., ANNAMAR NAVIGATION INC., SEASAFE
NAVIGATION INC., CHEMNAV INC., BULKNAV
INC., CHEMNAV SHIPMANAGEMENT LTD.,
PRIMEBULK SHIPMANAGEMENT LTD.,
                    Defendants‐Appellants,

PRIMERA MARITIME (HELLAS) LIMITED, AKA
Primera Maritime Limited, NIKKA FINANCE
INCORPORATED, PAUL CORONIS, NIKOLAOS
CORONIS, AKA Nicholas Coronis, PRIMERA
OCEAN SERVICES S.A., J.P.C. INVESTMENTS S.A.,
AKA JPC Investments S.A., PRIMERA MARITIME
LIMITED,
                         Defendants.

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

FOR PLAINTIFF‐APPELLEE:                                                THOMAS L. TISDALE (Timothy J. Nast,
                                                                       on the brief), Tisdale Law Offices, LLC,
                                                                       New York, New York.

FOR DEFENDANTS‐APPELLANTS:                                             WILLIAM R. BENNETT III (Lauren B.
                                                                       Wilgus, on the brief), Blank Rome LLP,
                                                                       New York, New York.



                    Appeal from the United States District Court for the Southern District of

New York (Koeltl, J.).

                    UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND

DECREED that the judgment and order of the district court are AFFIRMED, and the

case is REMANDED for further proceedings.

                    In September 2009, plaintiff‐appellee dʹAmico Dry d.a.c. (ʺdʹAmicoʺ)

sought enforcement in the Southern District of New York of a judgment it obtained in

the English High Court of Justice on June 19, 2009 against Primera Maritime (Hellas)


                                                                ‐2‐
Limited (ʺPrimeraʺ) following Primeraʹs breach of a forward freight agreement. The

district court entered judgment in favor of dʹAmico on December 28, 2018, awarding

$3,162,552.18 in principal, interest, and legal costs. In a memorandum and order

entered April 24, 2019, the district court awarded dʹAmico $898,807.44 in attorneysʹ fees

and costs. Defendants‐appellants appeal both the judgment and the award of fees and

costs. We assume the partiesʹ familiarity with the underlying facts, procedural history,

and issues on appeal.

              The district court supervised this case for some 10 years. It conducted a

non‐jury trial, reviewed the evidence, and heard and evaluated the witnesses. It made

detailed findings of fact and conclusions of law. We see no clear error in its factual

findings, see Beck Chevrolet Co. v. Gen. Motors LLC, 787 F.3d 663, 672 (2d Cir. 2015)

(district courtʹs factual findings reviewed for clear error), and no abuse of discretion in

its determinations that defendants‐appellants waived certain arguments and defenses,

see Brown v. City of New York, 862 F.3d 182, 187 (2d Cir. 2017) (district courtʹs decision

that an argument was waived reviewed for abuse of discretion). After an independent

review of the record and relevant case law, we affirm for substantially the reasons

articulated by the district court in its thorough and carefully reasoned decisions. See

DʹAmico Dry D.A.C. Dry v. Primera Mar. (Hellas) Ltd., No. 09‐CV‐7840 (JGK), 2019 WL
1863789 (S.D.N.Y. Apr. 24, 2019); DʹAmico Dry D.A.C. v. Primera Mar. (Hellas) Ltd., 348 F.

Supp. 3d 365 (S.D.N.Y. 2018).


                                             ‐3‐
             dʹAmico seeks its attorneysʹ fees and costs for litigating this appeal. We

agree that fees and costs are warranted, and REMAND to the district court for the

limited purpose of calculating reasonable attorneysʹ fees and costs.

                                         * * *

             We have considered defendants‐appellantsʹ remaining arguments and

conclude they are without merit. For the foregoing reasons, we AFFIRM the judgment

and order, and REMAND the case for further proceedings consistent with this order.

                                         FOR THE COURT:
                                         Catherine OʹHagan Wolfe, Clerk




                                           ‐4‐